                          Case 19-00083                   Filed 10/04/19     Entered 10/04/19 15:43:26   Doc# 188   Page 1 of 2




                                                                 IN UNITED STATES BANKRUPTCY COURT
                                                                      FOR THE DISTRICT OF ALASKA

                                               In re:

                                               POMRENKE MINING, LLC, a                        Case No. 19-00083 GS
                                               Delaware Limited Liability Company,            Chapter 7

                                                                           Debtor.


                                                 ORDER SUSTAINING NORTHWEST GOLD DIGGER’S OBJECTION TO
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                     PROOF OF CLAIM 9 FILED BY DESOREE MCDOUGAL AND
    701 WEST EIGHTH AVENUE, SUITE 1200




                                                 DISALLOWING PROOF OF CLAIM 9 BUT WITHOUT PREJUDICE TO
      LANDYE BENNETT BLUMSTEIN LLP




                                                                    RECONSIDERATION
        ANCHORAGE, ALASKA 99501




                                                        Northwest Gold Diggers, LLC (“NWG”), by and through its counsel of record,

                                               filed an Objection to Proof of Claim 9 Filed by Desoree McDougal (“Objection to

                                               Claim 9”) [DE 153] and duly noticed out the Objection to Proof of Claim 9 [DE 154].

                                               Desoree McDougal (“McDougal”), through counsel of record, filed a response to

                                               NWG’s Objection to Claim No. 9-1 [DE 177]. A hearing was held on October 2,

                                               2019. Present telephonically at the hearing was Michelle L. Boutin for NWG, and

                                               Stephen W. Sather for McDougal. No known claims have been brought against

                                               McDougal as of October 2, 2019. The Court heard arguments on the Objection to

                                               Proof of Claim 9, and for good cause appearing,

                                                        IT IS HEREBY ORDERED that NWG’s Objection to Proof of Claim 9 is

                                               sustained and Proof of Claim 9 is Disallowed, but without prejudice to


                                               ORDER SUSTANING NORTHWEST GOLD DIGGER’S OBJECTION TO PROOF OF CLAIM 9
                                               FILED BY DESOREE MCDOUGAL AND DISALLOWING PROOF OF CLAIM 9 BUT
                                               WITHOUT PREJUDICE TO RECONSIDERATION
                                               In Re Pomrenke Mining, LLC, a Delaware Limited Liability Company; Case No. 19-00083
                                                                                                                       Page 1 of 2
                          Case 19-00083                 Filed 10/04/19   Entered 10/04/19 15:43:26     Doc# 188    Page 2 of 2


                                               reconsideration should a claim be brought against McDougal for which she seeks

                                               indemnification. McDougal may bring on for hearing at any time before the Trustee’s

                                               first and final accounting is filed, a hearing on allowance of Proof of Claim 9 and an

                                               evidentiary hearing will be scheduled for the Court to reconsider the merits of Proof

                                               of Claim 9.

                                                     Dated this 4th day of October 2019.
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                                                 By: /s/ Gary Spraker
                                                                                    GARY SPRAKER
    701 WEST EIGHTH AVENUE, SUITE 1200




                                                                                    United States Bankruptcy Judge
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               Approved as to form and substance:


                                               /s/Stephen W. Sather
                                               Stephen W. Sather, Attorney for Desoree McDougal


                                               /s/Cabot Christianson
                                               Cabot Christianson, Attorney for Trustee Ken Battley




                                               Serve: Kenneth W. Battley, Trustee
                                                      Cabot C. Christianson, Esq.
                                                      Michelle L. Boutin, Esq.
                                                      Stephen W. Sather, Esq.
                                                      Kathryn Perkins, Esq.
                                                      ECF Participants per NEF


                                               ORDER SUSTANING NORTHWEST GOLD DIGGER’S OBJECTION TO PROOF OF CLAIM 9
                                               FILED BY DESOREE MCDOUGAL AND DISALLOWING PROOF OF CLAIM 9 BUT
                                               WITHOUT PREJUDICE TO RECONSIDERATION
                                               In Re Pomrenke Mining, LLC, a Delaware Limited Liability Company; Case No. 19-00083
                                                                                                                       Page 2 of 2
